Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 18, 19 and 20 are the independent claims under consideration in this Office Action.  
	Claims 2-17 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a clothing treatment apparatus defined by a frame and a movable hanger body for hanging clothing thereon.  The hanger includes a connection and driving unit for rotating and vibrating the hanger.  A first eccentric portion is provided with a first rotation axis and a second eccentric portion is provided with a second rotational axis.  The vibration body is rotatably provided about a central axis and the first eccentric axis and the second eccentric axis are spaced apart from the central axis.  A centrifugal force of the first and second eccentrics with respect to the movements about the axis is provided to be reinforced when the eccentrics generate a rotational force about the central axis and are provided with movements in opposite directions when they do not generate the rotational force.  The dependent claims further limit the cloth treatment apparatus of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenreich illustrates a garment shaking device including a vertically shaking device.  Yates et al. illustrate a two eccentric rotating vibration generating device.  Hapke, Johnson et al. and Park et al. illustrate hanger bodies including vibrating devices for shaking garments and including at least one eccentric.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732